(Por la Corte, a propuesta del
Juez Asociado Sr. Córdova Dávila.)
Por cuanto, en 19 de febrero de 1934 Manual Archilla Colón fué declarado culpable de un delito de abuso de confianza y condenado a la pena de treinta dólares de multa o en su defecto un día de cár-cel por cada dólar que dejara de satisfacer;
Por cuanto, en la misma fecha apeló el acusado de la sentencia y la corte, previa solicitud, ordenó la preparación de la transcrip-ción de evidencia, y en 21 de marzo de 1934 el acusado solicitó y obtuvo de la corte una prórroga de treinta días, habiéndosele exi-mido del pago de los derechos que determina la ley para la trami-tación de la apelación interpuesta;
Por cuanto, según la certificación que obra en autos, expedida por el Secretario de la Corte de Distrito de San Juan en 21 de mayo *995de 1934, no se ba presentado nueva moción de prórroga ni radicado en la corte inferior la transcripción de evidencia ni ningún otro es-crito que formalice la apelación;
PüR CUANTO, si bien es cierto que en 8 de septiembre de 1934 se radicó en este tribunal la transcripción de evidencia, el acusado no ba expuesto ninguna razón para explicar por qué dejó de presentar ante la corte inferior una moción de prórroga, permitiendo que ven-ciera la que le fué concedida por dicbo tribunal, sin que se baya solicitado de esta corte la concesión de un nuevo término;
Piob Cuanto, en 9 de julio de 1934 el Fiscal solicitó la desesti-mación de esta apelación por encontrarse en completo abandono y por no haberse cumplido con las disposiciones del artículo 356 del Código de Enjuiciamiento Criminal, enmendado en 18 de abril de 1925;
PoR tanto, se desestima el recurso interpuesto por el referido acusado.